Citation Nr: 1032791	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected 
low back strain with degenerative changes, L5-S1, in excess of 10 
percent from July 1, 1997, and in excess of 40 percent from 
February 26, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cervical radiculopathy of the left upper 
extremity.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected migraine headaches.

4.  Entitlement to a compensable evaluation for a service-
connected hydrocele of the left testicle.

5.  Entitlement to a compensable evaluation for a service-
connected bladder diverticulum.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) from 
October 2002, May 2004, and May 2005 rating decisions of the RO.

By January 2006 rating decision, the RO assigned increased 
ratings for the service-connected residuals of a left knee 
meniscectomy and the service-connected migraine headaches.  
Although each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
a decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue 
before the Board.

In October 2007, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A copy of the transcript 
is in the claims file.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2006 and March 2008, it was 
remanded to the RO for additional development.  

A November 2009 rating decision assigned a 40 percent evaluation 
for the Veteran's low back disability, effective November 26, 
2009.  

The issue of entitlement to an evaluation in excess of 10 percent 
for service-connected residuals of a left knee meniscectomy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The remaining issues are again before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence reflects that, from July 1, 
1997, the Veteran's low back strain with degenerative changes, 
L5-S1, resulted in moderate limitation of motion of the 
lumbosacral spine.  It did not result in severe limitation of the 
lumbar spine; listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or abnormal mobility on forced motion; or forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.

2.  The competent medical evidence reflects that, from February 
26, 2009, the Veteran's low back strain with degenerative 
changes, L5-S1, has not resulted in unfavorable ankylosis of the 
entire thoracolumbar spine.  

3.  The competent medical evidence reflects that the Veteran's 
cervical radiculopathy of the left upper extremity does not 
result in moderate incomplete paralysis of the median nerve.

4.  The competent medical evidence reflects that the Veteran's 
service-connected migraine headaches are manifested by very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  

5.  The competent medical evidence reflects that the Veteran's 
hydrocele of the left testicle does not result in long-term drug 
therapy, one to two hospitalizations per year and/or intermittent 
intensive management.

6.  The competent medical evidence reflects that the Veteran's 
bladder diverticulum results in awakening to void two times per 
night, and daytime voiding intervals of less than one hour and 
between one and two hours; it does not result in awakening to 
void five or more times per night, the wearing of absorbent 
materials which must be changed two to four times per day, or 
intermittent or continuous catheterization.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial evaluation for service-
connected low back strain with degenerative changes, L5-S1, from 
July 1, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for an initial evaluation in excess of 40 
percent for service-connected low back strain with degenerative 
changes, L5-S1, from February 26, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009).



3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected cervical radiculopathy of the left 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2009).

4.  The criteria for a 50 percent evaluation for service-
connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2009).

5.  The criteria for a compensable evaluation for a service-
connected hydrocele of the left testicle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 
7525 (2009).

6.  The criteria for a 20 percent evaluation for service-
connected bladder diverticulum have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7515 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

As the October 2002 and May 2004 rating decisions granted service 
connection for the Veteran's low back strain and cervical 
radiculopathy of the left upper extremity, respectively, these 
claims are now substantiated.  Thus, the filing of a notice of 
disagreement as to the initial ratings assigned does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 
23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as 
to the initial rating assignments triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.  See April 2003 and 
January 2005 statements of the case headings "Pertinent Laws; 
Regulations; Rating Schedule Provisions."

Turning to the remaining claims, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the claim 
by the AOJ.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence the 
VA found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by a letter sent to the appellant in May 
2008 that fully addressed all necessary notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the notice 
letter was not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial to 
the appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also readjudicated 
the case by supplemental statement of the cases issued in 
November and December 2009 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

The May 2008 letter also provided the criteria for assignment of 
an effective date and disability rating in the event of award of 
the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA medical records.  The 
Veteran has submitted VA medical records, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  

The appellant was afforded VA medical examinations through his 
appeal, most recently in February and March 2009.  He failed to 
report for a February 2005 VA examination for his left knee, 
bladder and left testicle claims.  Thus, VA has been unable to 
obtain potentially favorable evidence.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In May 
2008 correspondence, the Veteran stated that he had no further 
evidence to submit to VA.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, supra.

Increased Evaluations 

Disability evaluations are determined by comparing a veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  On appeals from the initial rating assigned with the 
grant of service connection, the possibility of "staged" ratings 
for separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Further, staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Low Back Strain with Degenerative Changes, L5-S1

During the pendency of the Veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have twice 
been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Amendments with a specified effective date 
without provision for retroactive application may not be applied 
prior to the effective date.  As of that effective date, the 
Board must apply whichever version of the rating criteria is more 
favorable to the veteran.

The amended rating criteria effective from September 23, 2002 to 
September 26, 2003 changed only the criteria for intervertebral 
disc syndrome (IDS).  As discussed below, the Veteran has not 
been diagnosed with IDS. Therefore, criteria applicable to IDS 
are not pertinent to this appeal.

The October 2002 rating decision on appeal evaluated the 
Veteran's disability as lumbosacral strain under Diagnostic Code 
5295.  A November 2009 rating decision evaluated the disability 
as lumbosacral strain under Diagnostic Code 5237 and the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Formula).

Prior to September 26, 2003, Diagnostic Code 5295 provided that a 
10 percent evaluation is warranted for characteristic pain on 
motion.  A 20 percent rating is warranted for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

Diagnostic Code 5292 provided that a 10 percent evaluation was 
warranted for slight limitation of the motion of the lumbar 
spine.  Moderate limitation warranted a 20 percent evaluation, 
and severe limitation warranted a 40 percent evaluation.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Rating Formula for Diseases 
and Injuries of the Spine (General Formula), unless the 
disability is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).

The General Formula provides that a 40 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  

Under the Rating Schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Based on a thorough review of the evidence, the Board finds that 
the evidence supports a 20 percent initial evaluation for low 
back strain with degenerative changes, L5-S1, from July 1, 1997, 
based on moderate limitation of motion of the lumbar spine.  
However, the preponderance of the evidence is against entitlement 
to an initial evaluation in excess of 20 percent from July 1, 
1997, or in excess of 40 percent from February 26, 2009.

VA treatment records reflect that in July 1998, the Veteran 
complained of low back pain.  He had forward flexion to 45 
degrees and lateral bending to 30 degrees.  The report of an 
October 1999 VA general medical examination provides that the 
Veteran complained of pain without radiculopathy.  On physical 
examination, his back was not tender to palpation.  Forward 
flexion was to 45 degrees with a complaint of tightness.  No 
pertinent diagnosis was provided.  The report provides that 
during the same examination the Veteran had forward flexion to 94 
degrees, without complaint of pain or radiculopathy.  A November 
1999 X-ray resulted in an impression of mild narrowing of the L5-
S1 disc space and corresponding foramen.  

The report of an August 2003 VA examination provides that the 
Veteran had forward flexion to 60 degrees with pain starting at 
45 degrees, extension to 25 degrees with pain beginning at 20 
degrees, bilateral lateral flexion to 35 degrees with pain at the 
end, and bilateral rotation to 30 degrees, with pain at the end.  
Range of motion was additionally limited by pain, but not much by 
fatigue, weakness, lack of endurance or incoordination. 

VA treatment records dated in 2006 reflect that the Veteran 
complained of pain that was as high as 6/10.  The Veteran was 
provided physical therapy as well as mechanical traction and 
Flexeril and Lidoderm patches.  The Veteran reported in essence 
that the physical therapy helped but the pain would return the 
next day.  

The Board finds that these findings demonstrate moderate 
limitation of motion of the lumbosacral spine under Diagnostic 
Code 5292, particularly when considering the effect of pain.  
Deluca, supra.  Thus, a 20 percent evaluation is warranted, 
effective July 1, 1997.

However, the Board finds that an evaluation in excess of 20 
percent is not warranted, from July 1, 1997 at any time during 
the appeal period.  

In so finding, the Board recognizes that during the October 2008 
hearing the Veteran described his low back pain in detail.

Nevertheless, the evidence simply does not demonstrate severe 
limitation of the lumbar spine.  In this regard, the Board 
observes that even with pain, at the August 2003 VA examination 
the Veteran had nearly full extension, greater than full 
bilateral lateral flexion, and full bilateral rotation to 30 
degrees.  Diagnostic Code 5292.  

Similarly, while narrowing of the L5-S1 joint space was seen on 
X-ray in November 1999, the record is negative for evidence of 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic changes, or 
abnormal mobility on forced motion.  Diagnostic Code 5295.  
Further, the evidence dated between September 26, 2003 (the 
effective date of the revised spine rating criteria) and 
September 26, 2009 (the effective date of the Veteran's 40 
percent evaluation) is simply negative for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.

Turning to the issue of entitlement to an initial evaluation in 
excess of 40 percent, from February 26, 2009, the Board finds 
that the evidence of record is simply negative for evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  In this 
regard, a February 2009 VA examination found that the Veteran did 
not have unfavorable ankylosis of the entire thoracolumbar spine.  
Thus, a higher initial evaluation is not warranted under the 
General Formula at any time during the appeal period.  

The Board is aware of the Veteran's complaints of pain.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In 
addition, the Veteran is a nurse, adding additional weight to his 
contentions.  

Nevertheless, the Board finds that the effects of pain reasonably 
shown by the record to be due to the Veteran's service-connected 
low back disability are already contemplated in the current 20 
and 40 percent ratings.  As noted above, the evidence simply does 
not show that, from July 1, 1997, the pain due to the Veteran's 
low back disability has caused functional loss comparable to 
severe limitation of the lumbar spine, Diagnostic Code 5292; 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic changes, or 
abnormal mobility on forced motion, Diagnostic Code 5295; or 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or, favorable ankylosis of the entire thoracolumbar spine, 
General Formula.  

Likewise, the evidence simply does not show that, from February 
26, 2009, the pain due to the Veteran's low back disability has 
caused functional loss comparable to unfavorable ankylosis of the 
entire thoracolumbar spine.  The February 2009 VA examination 
report relates that the Veteran had moderate weekly flare-ups of 
one to two day's duration.  They were alleviated by a tens unit, 
rest and pain medication.  The Veteran's own impression was that 
there was no additional limitation of motion or other functional 
impairments during flare-ups.  

Therefore, higher initial evaluations based on pain are not 
warranted.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

As the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent, from July 1, 1997, and 
against an initial evaluation in excess of 40 percent, from 
February 26, 2009, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Cervical Radiculopathy of the Left Upper Extremity

This disability is evaluated as paralysis of the median nerve 
under Diagnostic Code 8515.  Mild incomplete paralysis of the 
minor or major median nerve warrants a 10 percent evaluation, 
moderate incomplete paralysis warrants a 20 or 30 percent 
evaluation, and severe incomplete paralysis warrants a 40 or 50 
percent evaluation, respectively.  

Based on a thorough review of the evidence, the Board finds that 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for cervical radiculopathy of 
the left upper extremity at any time during the appeal period.  

The report of an October 1999 VA general medical examination 
provides that the Veteran is right-hand dominant.  

A June 2003 EMG was abnormal, and compatible with cervical 
radiculopathy.  The report of an August 2003 VA examination 
provides that the Veteran reported slight weakness, 4/5, in the 
left hand.  There was decreased sensation in the left forearm and 
left hand by pain and touch.  

The report of a February 2009 VA examination provides that the 
Veteran reported being right-hand dominant.  All neurological 
tests of the Veteran's left upper extension were full or normal.  

The foregoing evidence simply does not show that the Veteran's 
cervical radiculopathy of the left upper extremity results in 
moderate incomplete paralysis.  The evidence more nearly 
approximates a 10 percent evaluation.  Accordingly, a 20 percent 
initial evaluation is not warranted under Diagnostic Code 8515 at 
any time during the appeal period.  

The Board is aware that during the October 2007 hearing, the 
Veteran complained of numbness and tingling down his left arm.  
As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone, supra.  In addition, the Veteran 
is a nurse, adding additional weight to his contentions.  
Nevertheless, the Veteran's general assertions as to a higher 
initial evaluation is outweighed by the objective medical 
evidence discussed above, which fails to show that he satisfies 
the criteria for a 20 percent initial evaluation.  

As the preponderance of the evidence is against an evaluation in 
excess of 10 percent, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.

Migraine Headaches

The Veteran's migraines are evaluated as 30 percent disabling.  A 
30 percent evaluation is warranted for characteristic prostrating 
attacks occurring on an average of once per month over the last 
several months.  A 50 percent evaluation is warranted for 
headaches that are manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  This is the maximum schedular rating assignable 
under this Diagnostic Code.  Diagnostic Code 8100 (2009).

The Veteran's VA treatment records reflect treatment for 
migraines.  During the October 2007 hearing, the Veteran 
testified that he has migraine headaches once a week, with about 
two bad migraines a month.  They could last for up to one and 
one-half days, and require him to be in a dark, quiet room.  He 
noted that he was prescribed three medications for his migraines 
by VA physicians.  He stated that normally and consistently he 
missed about 16 hours out of a 40-hour pay period.  

The Board finds that the Veteran's testimony as to the frequency 
of his headaches is credible, and demonstrates that they are very 
frequent, completely prostrating and prolonged, and produce 
severe economic inadaptability.  As a result, the Board finds 
that his migraines warrant a 50 percent evaluation.  Diagnostic 
Code 8100.  This is the maximum schedular rating assignable under 
this Diagnostic Code.

Hydrocele of the Left Testicle and Bladder Diverticulum

The Veteran's hydrocele of the left testicle is evaluated as 
chronic epididymo-orchitis, under Diagnostic Code 7525.  
Diagnostic Code 7525 provides that chronic epididymo-orchitis is 
to be rated according to the criteria for urinary tract 
infections.  A 10 percent rating is warranted it requires long-
term drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management.  38 C.F.R. § 4.115a.  If there 
is poor renal function, then the condition should be rated as 
renal dysfunction. 

The Veteran's bladder diverticulum is evaluated as a calculus in 
the bladder, with symptoms interfering with function, under 
Diagnostic Code 7515.  Diagnostic Code 7525 provides that a 
calculus in the bladder, with symptoms interfering with function, 
is to evaluated as a voiding dysfunction.  Voiding dysfunctions 
are rated as urine leakage, frequency, or obstructed voiding, 
under Diagnostic Code 4.115a.  

Urinary frequency warrants a 10 percent evaluation for daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  Urinary frequency warrants a 20 
percent evaluation for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per night.  
Urinary frequency warrants a 40 percent evaluation for daytime 
voiding interval less than one hour, or; awakening to void five 
or more times per night.  38 C.F.R. § 4.115a.

Continual urine leakage warrants a 40 percent evaluation when it 
requires the wearing of absorbent materials which must be changed 
two to four times per day.  Obstructed voiding warrants a 30 
percent evaluation when it requires intermittent or continuous 
catheterization.  Id.  

The Veteran's VA treatment record show that he was followed for 
hydrocele of the left testicle and bladder diverticulum.  

The report of an October 1999 VA general medical examination 
provides that the Veteran complained of ongoing blood in the 
urine.  A urological consult indicated a polyp in the bladder, 
found on cystoscopy, that would lead to recurrent slight 
hematuria.  On physical examination, the Veteran's testicles were 
nontender and a hydrocele was noted at the left testicle, 
superiorly.  It was nontender to palpation.  The pertinent 
diagnosis was left testicle hydrocele and hematuria.  

The Veteran failed to report for a February 2005 VA examination 
of his bladder and left testicle disabilities.  

The Veteran testified during the October 2007 hearing that he did 
not wear any Depends pads during the day, but did use a 
(inaudible) in his bed in case he leaked when asleep.  Such a 
leak occurred twice a month.  He said that when he was awake, he 
had urgency and had to use the bathroom when he first felt the 
need.  During the day, he would the use the restroom at least 
four times an hour.  He was able to hold it if he was in a 
meeting but otherwise would get up and use the bathroom.  He was 
not on any drug therapy for his bladder diverticulum.  The 
Veteran said that two or three times a year he had blood in his 
urine.  By the time his urine would be tested, there would be no 
blood but there was blood in what he described a pus pocket in 
his bladder.  

The report of a February 2009 VA examination provides that the 
Veteran had urinary urgency, but no hesitancy/difficulty starting 
stream, weak or intermittent stream, dribbling, or straining to 
urinate.  Daytime frequency was one to two hours.  Nocturia was 
two voidings a night.  The Veteran also reported recurrent 
painful swelling of either testis, most recently in January 2009.  
There was no current treatment, and the swelling subsided 
spontaneously in a few days.  About three times a year, the 
Veteran had gross hematuria of unknown etiology.   

Physical examination of the Veteran's penis, testicles, prostate 
and epididymis/spermatic cord/scrotum were normal.  The pertinent 
diagnosis was hematuria and epididymitis.  There were no 
significant general occupational effects and no effects on usual 
daily activities.  

Based on a thorough review of the evidence, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for hydrocele of the left testicle.  The 
evidence is simply negative for long-term drug therapy, one to 
two hospitalizations per year and/or intermittent intensive 
management.  38 C.F.R. § 4.115a.

The Board finds that the evidence supports a 20 percent 
evaluation for bladder diverticulum, based on urinary frequency.  
The Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 20 percent for this 
disability.  

The Veteran's credible testimony during the October 2007 hearing, 
and the symptoms he reported during the March 2009 VA 
examination, demonstrate that he had a daytime voiding interval 
of less than one hour, and one to two hours, respectively.  Such 
intervals support a 40 and 20 percent evaluation under Diagnostic 
Code 4.115a, respectively.  However, during the March 2009 VA 
examination, the Veteran reported that his nocturia was twice a 
night.  This supports a 10 percent evaluation under 38 C.F.R. 
§ 4.115a.  Considered together, therefore, the Board finds that 
these symptoms warrant a 20 percent evaluation.  

The Board finds that the preponderance of the evidence is against 
a 40 percent evaluation based on urinary frequency because the 
Veteran does not awake to void five or more times per night.  Id.  
The preponderance of the evidence is against a 40 percent 
evaluation based on continual urine leakage because the Veteran 
does not require the wearing of absorbent materials which must be 
changed two to four times per day.  Id.  The preponderance of the 
evidence is against a 30 percent evaluation based on obstructed 
voiding because the Veteran does not require intermittent or 
continuous catheterization.  Id.

The Board is aware of the Veteran's complaints.  As noted, as a 
general matter lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness.  See Falzone, supra.  In addition, as also noted, the 
Veteran is a nurse, adding additional weight to his contentions.  
Nevertheless, the Veteran's own assertions as to his symptoms do 
not warrant a compensable evaluation for hydrocele of the left 
testicle, or an evaluation in excess of 20 percent for bladder 
diverticulum.

As the preponderance of the evidence is against a compensable 
evaluation for hydrocele of the left testicle, and against an 
evaluation in excess of 20 percent for bladder diverticulum, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2009), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VA Ge. Coun. Prec. 6-1996 (Aug. 
16, 1996).  However, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms" (including marked interference with employment 
and frequent periods of hospitalization).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for the completion of 
the third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate any of the 
disabilities discussed in this decision.  There is no suggestion 
that the rating criteria do not reasonably describe the 
disability level and symptomatology of the disabilities discussed 
in this decision. Therefore, the Veteran's disability pictures 
are contemplated by the rating schedule, the assigned evaluations 
are therefore adequate, and no referrals for extraschedular 
consideration are required.


ORDER

A 20 percent initial evaluation for service-connected low back 
strain with degenerative changes, L5-S1, from July 1, 1997, is 
granted, subject to the rules and regulations governing the award 
of monetary benefits. 

An initial evaluation in excess of 40 percent for service-
connected low back strain with degenerative changes, L5-S1, from 
February 26, 2009, is denied.

An initial evaluation in excess of 10 percent for service-
connected cervical radiculopathy of the left upper extremity is 
denied.

A 50 percent evaluation for service-connected migraine headaches 
is granted, subject to the rules and regulations governing the 
award of monetary benefits. 

A compensable evaluation for a service-connected hydrocele of the 
left testicle is denied.

A 20 percent evaluation for service-connected bladder 
diverticulum is granted, subject to the rules and regulations 
governing the award of monetary benefits. 


REMAND

The Board finds that the report of a February 2009 VA examination 
of the Veteran's left knee is inadequate, and additional 
development is required.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (noting that once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, he 
must provide an adequate one); see also Daves v. Nicholson, 21 
Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 
121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of the 
evidence... is essential for a proper appellate decision"); see 
also 38 C.F.R. § 4.2 (2009) (noting that if the examination 
report does not contain sufficient detail, it is incumbent upon 
the rating board to return the report as inadequate for 
evaluation purposes).

In this case, the report of the February 2009 VA examination is 
unclear as to which knee was being examined, and fails to provide 
complete findings or a diagnosis for the left knee.  The report 
provides the Veteran's own subjective complaints about the left 
knee.  It provides range of motion for both knees, along with 
Deluca findings that are not noted to be for the left knee, right 
knee, or both.  It provides MRI results for the right knee.  It 
provides a diagnosis and summary of all problems, diagnoses and 
functional effects for the right knee.  

In light of the foregoing, a remand is necessary for another VA 
medical opinion to determine the current severity of the 
Veteran's residuals of a left knee meniscectomy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature and current level of severity of 
the Veteran's service-connected residuals 
of left knee meniscectomy.  The claims file 
must be made available to the examiner.  
The examination should comply with AMIE 
protocols for the appropriate examination.  
A complete rationale for all opinions 
expressed must be provided.  

2.  Then, readjudicate the Veteran's claim 
for an evaluation in excess of 10 percent 
for residuals of left knee meniscectomy.  
If the benefit sought on appeal remains 
denied, provide the Veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


